Citation Nr: 1142179	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  06-35 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a higher initial rating for service-connected prostate cancer status post radiation treatment and radioactive seed implant, rated 100 percent disabling from February 28, 2005, and noncompensable from December 1, 2005.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and son



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1969 and from December 1972 to July 1978. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision by the RO in Waco, Texas that in pertinent part, determined that new and material evidence had not been received to reopen a previously denied claim for service connection for hypertension.  A personal hearing was held before the undersigned Acting Veterans Law Judge in April 2010.

In a July 2010 decision, the Board granted service connection for prostate cancer, reopened the claim for service connection for hypertension, and remanded the latter issue for additional evidentiary development.  As noted below, the Veteran has since withdrawn his appeal as to the issue of service connection for hypertension.

In an August 2010 rating decision, the Appeals Management Center (AMC) granted service connection for prostate cancer status post radiation treatment and radioactive seed implant, rated 100 percent disabling from February 28, 2005, and noncompensable from December 1, 2005.  

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability due to a prostate biopsy at the Dallas VA Medical Center (VAMC) in December 2004, and entitlement to a total disability compensation rating based on individual unemployability (TDIU rating) have been raised by the record (see December 2010 letter from the Veteran), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a higher initial rating for service-connected prostate cancer status post radiation treatment and radioactive seed implant is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

In September 2011, prior to the promulgation of a decision in the present appeal, the Board received notification from the appellant and his representative that he wished to withdraw his substantive appeal as to the issue of service connection for hypertension.


CONCLUSION OF LAW

As to the issue of service connection for hypertension, the criteria for withdrawal of a substantive appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 2006 decision, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for hypertension.  A notice of disagreement was received from the appellant as to this issue in April 2006.  A statement of the case was issued in June 2006.  A substantive appeal (VA Form 9) was received from the appellant in November 2006. 

In a July 2010 decision, the Board reopened the claim for service connection for hypertension, and remanded that issue for additional evidentiary development.  A VA examination was conducted in December 2010, and in May 2011, the Board sought the opinion of a specialist in the Veteran's Health Administration (VHA).  38 C.F.R. § 20.901(a) (2011).  The opinion was obtained in June 2011, and the Veteran was notified of this opinion by a letter dated in July 2011. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant, through his representative, via a letter received by the Board in September 2011, has withdrawn his appeal as to the issue of service connection for hypertension.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed. 


ORDER

The appeal of the RO's denial of service connection for hypertension is dismissed. 


REMAND

In an August 2010 rating decision, the AMC effectuated the Board's July 2010 decision, and granted service connection for prostate cancer status post radiation treatment and radioactive seed implant, rated 100 percent disabling from February 28, 2005, and noncompensable from December 1, 2005.  The Veteran was notified of this decision by a letter dated in October 2010.  A timely notice of disagreement was received from the Veteran in December 2010, in which he appealed for a higher initial rating for this disability.

He enclosed recent private medical records from Dr. W., reflecting that he has recurrent prostate cancer.  

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  The issue of entitlement to a higher initial rating for service-connected prostate cancer is being remanded for issuance of a statement of the case and to give the Veteran the opportunity to complete an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Issue a statement of the case to the Veteran and his representative, addressing the issue of entitlement to a higher initial rating for service-connected prostate cancer status post radiation treatment and radioactive seed implant.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b). Then, only if an appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


